DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 requires “designing” multiple elements including commonality by part, rotor diameter, and flap stiffness. However, Claim 9 does not then describe the inventive elements which constitute these design requirements. For instance, what exactly is making the first and second aircraft have 80% commonality by part. These seem to simply be design requirements for a concept aircraft however the actual steps of inventing two tiltrotor aircrafts have not concluded. Are the commonality parts the fuselage, wings, and landing gear while perhaps the avionics are different? One of ordinary skill cannot read these designing steps and then understand the invention if the design isn’t even complete.
Claims 10-13 require similar designing steps which fail to comply with the enablement requirement.
The examiner suggests first completing the aircraft fleet design and then claiming elements of the new aircraft which are inventive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US Patent 10,633,087 B2).
McCullough discloses an improved method of designing a fleet (“fleet of aircraft” Column 21 Line 08) of tilt-rotor rotorcraft (via 26g or 36b)  at least 90% commonality by part count in power source and drivetrain commonality (24 is the same in each aircraft; so the parts shared are 100%), wherein the improvement comprises:
McCullough discloses the claimed invention except for the specifics of the commonality parts, rotor diameter, rotor stiffness, weight, single gearset, and rotor RPM.  In Column 6 Lines 1-25 and Column 21 Lines 7-21 McCullogh further teaches the basics of these design criteria including:
designing a first aircraft of the fleet to have a largest rotor diameter that is at least 10% larger than a largest rotor diameter of the second aircraft (selecting a rotor diameter; Column 6 Line 24), and the fist aircraft to have a payload weight capacity between 500 and 50,000 pounds, inclusive, greatar than a payload capacity of the second aircraft (having diverse payloads; Column 5 Line 67);
accommodating the different rotor diameters and payload weight capacities of the first and second aircraft, respectively, by:
(a) designing each of the blades of each of the first and second rotors to have flap stiffness of the blades in lbs-in2 is not less than 25 times the diameter of the rotor in feet to the fourth power, at 10% of the rotor radius (selecting stiffness by selecting a material; Column 6 Line 24); and
(b) designing each of the first and second rotors to be powered through first and second cross wing driveshafts (“output drive”, Column 10 Line 4) and first and second speed selectable gearboxes (26n and 26p), respectively.

10. (original) The fleet of claim 9, further comprising designing the first and second aircraft wherein the only significant parts difference in power source and drivetrain components between the first and second aircraft is a single gearset (24 vs 26).
11. (original) The method of claim 9, further comprising designing each of the first and second aircraft to sustain in-flight operation over a range of 40% to 100% of maximum rotor RPM over a continuous 20 minute period (operating speed of some or all of the propulsion assemblies 24, 26 may be reduced; Column 14 Line 23).
12. (original) The method of claim 9, further comprising designing each of the first and second aircraft to sustain in-flight operation with at least 25% reduction in RPM between hover and forward speed (operating speed of some or all of the propulsion assemblies 24, 26 may be reduced; Column 14 Line 23).
13. (original) The method of claim 9, wherein each of the blades of each of the first and second rotors has a blade root and a blade tip, and further comprising designing each of the blades of each of the first and second rotors such that the blade stiffness in flap, lag and torsion are continuously decreasing from the blade root to the blade tip (selecting blade pitch twist, chord distribution”; Column 6 Line 23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the aircraft parameters as claimed in view of the teachings of McCulough, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed on 09/19/2022 have been fully considered but they are not persuasive.
On Page 4, applicant discusses removing the “green aircraft” limitation. This has satisfied the 112(b) rejection.
Applicant does not address the 112(a) rejection. This is the most pressing matter, which applicant has so far not responded to over two office actions.
On Page 5 applicant simply states that the language in Column 6 Line 24 of McCullough is generic and is inadequate to act as prior art but does not provide any reasoning as to why. One of ordinary skill would certainly know that different materials have different properties and would select one based on many factors including stiffness. Stiffness is an especially important property of aircraft wings and rotorcraft rotors.
On page 5, applicant further argues that the “output drive” recited in Column 10 Line 4 of McCullough is not a cross wing driveshaft.  The output drive is a small driveshaft shown sticking out of the front of the motor in Fig. 5B. It spans a portion of the nacelle which spans a portion of the wings and so it is considered to be “cross wing”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642